Citation Nr: 1720671	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this claim in May 2010 and September 2011 for further development, and denied it in a June 2013 decision.  This decision was subsequently vacated and the case remanded by a February 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court).  The Board then remanded the claim in June 2015 for further development in accordance with the Court's remand directives.  The Board remanded the claim again in September 2016 due to lack of compliance with its prior remand directives. 

The Veteran testified at a hearing before the undersigned in May 2009.  The Veteran and his spouse also testified at a hearing before a Decision Review Officer in October 2008.  Transcripts of both hearings are of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board unfortunately must remand this claim once again due to lack of compliance with its remand directives.  In its September 2016 and June 2015 remand directives, the Board instructed that the examiner must comment on the Veteran's headaches during service in terms of whether such supported service connection for his cervical spine disability.  The September 2016 VA medical opinion does not comply with this directive.  In the February 2015 memorandum decision, the Court specifically mentioned, in relevant part, that a VA medical opinion failed to address complaints of headaches during service in finding that the Board relied on inadequate medical opinions in its June 2013 decision. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the physician who rendered the September 2016 opinion for a supplemental opinion on the issue discussed below.  If an opinion cannot be obtained from that examiner within a reasonable time frame, a different clinician may render the opinion.  

The examiner must comment on the Veteran's headaches that reportedly occurred during service and continued soon after separation in terms of whether it is at least as likely as not (50% probability or more) that his cervical spine disability results from disease or injury incurred in active service.

The examiner must provide a complete explanation in support of the conclusion reached. 

2.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




